DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201811276231X, filed on 2018/10/30.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US Patent/PGPub. No. 20050162353) in view of Kwak (US Patent/PGPub. No. 20100097295) and Gu et al. (US Patent/PGPub. No. 20140368416).

Regarding Claim 1, (Currently Amended) Kanda teaches a display substrate ([0037], FIG. 1, i.e. electro-optical panel AA), comprising:
a substrate ([0037], FIG. 1, i.e. pixel region A);
a plurality of pixel units ([0037], FIG. 1, i.e. pixel circuit 400) on the substrate, each of the plurality of pixel units (i.e. please see above citation(s)) having a light- emitting device therein;
a power supply electrode ([0037], FIG. 1, i.e. OLED element) configured to supply a power supply voltage ([0038], FIG. 1, i.e. power supply voltages) to the light-emitting device,
wherein the power supply electrode (i.e. please see above citation(s)) comprises a first electrode layer ([0038], FIG. 1, i.e. main power lines LR/LG/LB) and a second electrode layer ([0044], FIG. 3, i.e. first and second sub-power lines Lr1/Lg1/Lb1 and Lr2/Lg2/Lb2),
the second electrode layer (i.e. please see above citation(s)) has a mesh-shaped structure ([0045, FIG. 3, i.e. mesh shape), and
the first electrode layer (i.e. please see above citation(s)) comprises a plurality of first electrode parts ([0038], FIG. 3, i.e. main power lines LR, LG, and LB) spaced apart from each other (i.e. please see above citation(s)) and each having a block shape ([0038], FIG. 3, i.e. blocks LR, LG, and LB), each of the plurality of first electrode parts (i.e. please see above citation(s)) being electrically coupled to ([0038], FIG. 3, i.e. connected to) a plurality of light-emitting devices ([0037], FIG. 1, i.e. "R", "G", and "B" … OLED elements) and configured to supply the power supply voltage to the plurality of light-emitting devices (i.e. please see above citation(s)).
However, Kanda does not explicitly teach
the second electrode layer coupled to the first electrode layer through a via hole.
In the same field of endeavor, Kwak teaches
the second electrode layer ([0025], FIG. 1, i.e. mesh-type auxiliary electrode 210) coupled to the first electrode layer ([0029], FIG. 1, i.e. thin film transistor 112) through a via hole ([0029], FIG. 1, i.e. via-hole).
Kanda teaching of display comprising pixels connected to power supply electrodes with Kwak teaching of display device comprising pixels and power supply electrodes connected via hole to effectively reduce and prevent IR drop in a cathode electrode by connecting power supply electrodes connected via hole (Kwak’s [0012]).
However, Kanda and Kwak do not explicitly teach
the plurality of first electrode parts are arrange in an array and cover the plurality of pixel units.
In the same field of endeavor, Gu et al. teach
the plurality of first electrode parts ([0027], FIG. 3, i.e. wires 11) are arrange in an array ([0027], FIG. 3, i.e. wires 11 array) and cover (FIG. 3, i.e. as shown by the figure(s)) the plurality of pixel units ([0027], FIG. 3, i.e. pixel units).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kanda teaching of display comprising pixels connected to surrounding power supply electrodes with Gu et al. teaching of display device comprising over pixel power wires to effectively improve uniform brightness and the display performance (Gu et al.’s [0029]).
Regarding Claim 10, (Original) the display substrate of claim 1, wherein
Gu et al. teach
an orthogonal projection (FIG. 3, i.e. perpendicular to figure’s page, as shown by the figure(s)) of each of the plurality of first electrode parts on the substrate (i.e. please see above citation(s)) overlaps (FIG. 3, i.e. as shown by the figure(s)) with orthogonal projections (FIG. 3, i.e. perpendicular to figure’s page, as shown by the figure(s)) of multiple pixel units on the substrate (i.e. please see above citation(s)).
Regarding Claim 12, (Original) the display substrate of claim 1, wherein
Kanda teaches
the light-emitting device (i.e. please see above citation(s)) comprises Micro LED or mini LED ([0037], FIG. 1, i.e. OLED).
Regarding Claim 14, (Previously Presented) Kanda teaches a display device ([0037], FIG. 1, i.e. electro-optical device 1), comprising the display substrate of claim 1 (i.e. please see above citation(s)).

4.	Claim(s) 2-4, 6-7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US Patent/PGPub. No. 20050162353) in view of Kwak (US Patent/PGPub. No. 20100097295), Gu et al. (US Patent/PGPub. No. 20140368416), and Huang et al. (US Patent/PGPub. No. 20160172431).

Regarding Claim 2, (Currently Amended) Kanda, Kwak, and Gu et al. teach the display substrate of claim 1.
However, Kanda, Kwak, and Gu et al. do not explicitly teach
the display substrate further comprises at least one switch element, and each of the at least on switch element couples two first electrode parts of the plurality of first electrode parts which are adjacent and separated from each other.
In the same field of endeavor, Huang et al. teach
the display substrate ([0046], FIG. 1-2, i.e. first substrate 110) further comprises at least one switch element ([0047], FIG. 1-2, i.e. driver transistor DTFT), and each of the at least on switch element (i.e. please see above citation(s)) couples two first electrode parts ([0050], FIG. 1-2, i.e. first conductive lines 142a and one of second conductive lines 142b) of the plurality of first electrode parts ([0049], FIG. 1-2, i.e. plurality of conductive lines 142) which are adjacent and separated from each other ([0050], FIG. 1-2, i.e. first conductive lines 142a and one of second conductive lines 142b).
Kanda, Kwak, and Gu et al. teaching of display comprising pixels connected to power supply electrodes with Huang et al. teaching of display device comprising pixel power net connecting driving transistor to effectively lessen the difference in resistances between the constant voltage source 130 and the input electrodes Id of the driver transistors DTFT distributed onto the first substrate 110, and thereby the constant voltage respectively transmitted into the input electrode Id of each driver transistor DTFT does not vary significantly by providing power supply net connecting driving transistor (Huang et al.’s [0051]).
Regarding Claim 3, (Original) the display substrate of claim 2, wherein
Huang et al. teach
each switch element ([0047], FIG. 1-2, i.e. driver transistor DTFT) comprises a first switch transistor ([0047], FIG. 1-2, i.e. driver transistor DTFT),
a first electrode ([0047], FIG. 1-2, i.e. input electrodes Id) of the first switch transistor (i.e. please see above citation(s)) is coupled to one of two adjacent first electrode parts ([0050], FIG. 1-2, i.e. one of second conductive lines 142b), the other ([0050], FIG. 1-2, i.e. one of second conductive lines 142a) of the two adjacent first electrode parts (i.e. please see above citation(s)) is coupled to a second electrode ([0047], FIG. 1-2, i.e. output electrode Od) of the first switch transistor (i.e. please see above citation(s)), and a control electrode ([0047], FIG. 1-2, i.e. control electrode Gd) of the first switch transistor (i.e. please see above citation(s)) is coupled to a driving chip ([0046], FIG. 1-2, i.e. constant voltage source 130) so as to control on/off state ([0046], FIG. 1-2, i.e. control) of the first switch transistor through the driving chip (i.e. please see above citation(s)).
Regarding Claim 4, (Original) the display substrate of claim 3, wherein
Huang et al. teach
each of the plurality of pixel units ([0046], FIG. 1-2, i.e. plurality of pixel units 120) further comprises a driving transistor ([0047], FIG. 1-2, i.e. driver transistor DTFT) therein, wherein the first electrode part (i.e. please see above citation(s)) is coupled to a first electrode ([0047], FIG. 1-2, i.e. input electrodes Id) of the driving transistor in the pixel unit (i.e. please see above citation(s)) through the second electrode layer ([0049], FIG. 1-2, i.e. conductive lines 142).
 6, (Original) the display substrate of claim 4, wherein
Huang et al. teach
the driving transistor (i.e. please see above citation(s)) has the same switch characteristics ([0062], FIG. 1-2, i.e. bottom-gate) as the first switch transistor ([0047], FIG. 1-2, i.e. switch transistor STFT).
Regarding Claim 7, (Original) the display substrate of claim 4, wherein
Kanda teaches
the driving transistor (i.e. please see above citation(s)) is a P-type transistor ([0041], FIG. 2, i.e. p-channel type), and the first electrode part (i.e. please see above citation(s)) is an electrode ([0041], FIG. 2, i.e. source electrode) applying the power supply voltage (i.e. please see above citation(s)) to an anode ([0041], FIG. 2, i.e. anode) of the light-emitting device (i.e. please see above citation(s)).
Regarding Claim 13, (Previously Presented) Kanda teaches a driving method ([0004], FIG. 1, i.e. driving current flow to drive) of a display substrate, which is used for driving the display substrate of claim 2 to display, wherein the at least one switch element (i.e. please see above citation(s)) is in an on state during display ([0043], FIG. 4, i.e. current Ioled is determined … TFT 401) of the display substrate (i.e. please see above citation(s)).

5.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US Patent/PGPub. No. 20050162353) in view of Kwak (US Patent/PGPub. No. 20100097295), Gu et al. (US Patent/PGPub. No. 20140368416), Huang et al. (US Patent/PGPub. No. 20160172431), and TSENG et al. (US Patent/PGPub. No. 20180151115).

Regarding Claim 5, (Original) Kanda, Kwak, Gu et al., and Huang et al. teach the display substrate of claim 4,
wherein
Kanda teaches
the first electrode ([0041], FIG. 2, i.e. source electrode) and a second electrode ([0041], FIG. 2, i.e. drain electrode) of the driving transistor ([0041], FIG. 2, i.e. TFT 401), the first electrode ([0041], FIG. 2, i.e. source electrode) and the second electrode ([0041], FIG. 2, i.e. drain electrode) of the first switch transistor ([0041], FIG. 2, i.e. TFT 402), and the second electrode layer (i.e. please see above citation(s)) in a same layer (FIG. 1-3, i.e. surface of figures as shown by the figure(s)).
However, Kanda does not explicitly teach
the first electrode and a second electrode of the driving transistor, the first electrode and the second electrode of the first switch transistor, and the second electrode layer made of a same material,
an interlayer insulating layer is between the first electrode layer and the second electrode layer; and
the first electrode part is coupled to the second electrode layer through the via hole penetrating the interlayer insulating layer.
In the same field of endeavor, Kwak teaches
an interlayer insulating layer ([0025], FIG. 1, i.e. insulating layer 113) is between ([0025], FIG. 1, i.e. interposed between) the first electrode layer and the second electrode layer (i.e. please see above citation(s)); and
the first electrode part ([0025], FIG. 1-2, i.e. transparent conductive layer 220) is coupled to (FIG. 1-3, i.e. surface of figures as shown by the figure(s)) the second electrode layer through the via hole (i.e. please see above citation(s)) penetrating ([0029], FIG. 1, i.e. through) the interlayer insulating layer (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kanda teaching of display comprising pixels connected to power supply electrodes with Kwak teaching of display device comprising pixels and power supply electrodes connected via hole to effectively reduce and prevent IR drop in a cathode electrode by connecting power supply electrodes connected via hole (Kwak’s [0012]).
However, Kanda, Kwak, and Huang et al. do not explicitly teach
the first electrode and a second electrode of the driving transistor, the first electrode and the second electrode of the first switch transistor, and the second electrode layer made of a same material.
In the same field of endeavor, TSENG et al. teach
the first electrode ([0024], FIG. 1, i.e. first electrode S) and a second electrode ([0024], FIG. 1, i.e. second electrode D) of the driving transistor ([0024], FIG. 1, i.e. drive transistor M0), the first electrode ([0032], FIG. 1, i.e. first electrode) and the second electrode ([0032], FIG. 1, i.e. second electrode) of the first switch transistor ([0032], FIG. 1, i.e. fourth switch transistor M4), and the second electrode layer ([0024], FIG. 1, i.e. PVDD on a first power supply) made of a same material ([0066], [0067],  FIG. 1, i.e. same material).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kanda, Kwak, and Huang et al. teaching of display comprising transistor’s and power supply electrode with TSENG et al. teaching of display comprising transistor’s and power supply electrodes made by the same material to effectively simplify manufacturing process yet simultaneously reduce panel thickness by making transistor’s and power supply electrodes  with same material (TSENG et al.’s [0066]).

6.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US Patent/PGPub. No. 20050162353) in view of Kwak (US Patent/PGPub. No. 20100097295), Gu et al. (US Patent/PGPub. No. 20140368416), Huang et al. (US Patent/PGPub. No. 20160172431), and Yin et al. (US Patent/PGPub. No. 20160133188).

Regarding Claim 8, (Original) Kanda, Kwak, Gu et al., and Huang et al. teach the display substrate of claim 4.
However, Kanda, Kwak, Gu et al., and Huang et al. do not explicitly teach
the driving transistor is an N-type transistor, and the first electrode part is an electrode applying the power supply voltage to a cathode of the light-emitting device.
In the same field of endeavor, Yin et al. teach
the driving transistor ([0034], FIG. 3, i.e. thin film transistor T1) is an N-type transistor (FIG. 3, i.e. N-type as shown by the figure(s)), and the first electrode part is an electrode (FIG. 3, i.e. Ground electrode/part as shown by the figure(s)) applying the power supply voltage (FIG. 3, i.e. Ground as shown by the figure(s)) to a cathode (FIG. 3, i.e. cathode as shown by the figure(s)) of the light-emitting device ([0004], FIG. 1, i.e. light emitting diodes).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to realize that Kanda teaching of display comprising a p-type transistor connect to anode of diode would be electronically equivalent to Yin et al. teaching of display p-type connected to ground to electively manufacture different types and connections of a transistor and diode (Yin et al.’s [0034]).

7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US Patent/PGPub. No. 20050162353) in view of Kwak (US Patent/PGPub. No. 20100097295), Gu et al. (US Patent/PGPub. No. 20140368416), and Tamonoki et al. (US Patent/PGPub. No. 20190006454).

Regarding Claim 9, (Original) Kanda, Kwak, and Gu et al. teach the display substrate of claim 1.
 Kanda, Kwak, and Gu et al. do not explicitly teach
the first electrode part comprises a Ti/Al/Ti composite film layer.
In the same field of endeavor, Tamonoki et al. teach
the first electrode part ([0081], FIG. 7, i.e. second metal layer) comprises a Ti/Al/Ti composite film layer ([0081], FIG. 7, i.e. titanium (Ti)--Aluminum (Al)--Titanium (Ti)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kanda, Kwak, and Gu et al. teaching of display comprising a voltage supply electrode Tamonoki et al. teaching of display comprising Ti/Al/Ti to electively prevent hillock by utilizing Ti/Al/Ti (Tamonoki et al.’s [0081]).

8.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US Patent/PGPub. No. 20050162353) in view of Kwak (US Patent/PGPub. No. 20100097295), Gu et al. (US Patent/PGPub. No. 20140368416), and Miller et al. (US Patent/PGPub. No. 20190006454).

Regarding Claim 11, (Original) Kanda, Kwak, and Gu et al. teach the display substrate of claim 1.
However, Kanda, Kwak, and Gu et al. do not explicitly teach
the first electrode part has a length and a width both less than 5 inches.
In the same field of endeavor, Miller et al. teach
the first electrode part ([0043], FIG. 4, i.e. electronic patch) has a length and a width ([0043], FIG. 4, i.e. length and width) both less than 5 inches ([0043], FIG. 4, i.e. 4 inches by 2.5 inches).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kanda and Kwak teaching of display comprising a voltage supply electrode Miller et al. teaching of display comprising a specific length and width of voltage supply electrode to electively manufacture variety of sizes of electrode (Miller et al.’s [0043]).

Response to Argument

9.	Applicant’s arguments with respect to Claim(s) 1 and 2 has/have been considered but are moot because the arguments do not apply to any of the newly added references being used in the current rejection.

10.	All dependent claims are properly rejected or objected as shown above.

11.	Applicants’ Response to the Non-Final Office Action, 05/25/2021, has been entered and made of record. Claim(s) 1 and 2 is/are amended, Thus, Claim(s) 1-14 is/are pending in this application.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628